Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
  144055(74)(76)                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  DEVON SCOTT BAILEY,                                                                                                Justices
          Plaintiff-Appellee/
          Cross-Appellant,
                                                                   SC: 144055
  v                                                                COA: 295801
                                                                   Genesee CC: 07-087454-NO
  STEVEN GEROME SCHAAF,
           Defendant,
  and
  T.J. REALTY, INC., d/b/a HI-TECH
  PROTECTION, TIMOTHY JOHNSON,
  CAPTAIN WILLIAM BOYD BAKER,
  CHRISTOPHER LEE CAMPBELL,
             Defendants-Appellees,
  and
  EVERGREEN REGENCY TOWNHOMES,
  LTD., and RADNEY MANAGEMENT &
  INVESTMENTS,
              Defendants-Appellants/
              Cross-Appellees.
  ____________________________________


         On order of the Chief Justice, motions by defendants-appellants and by plaintiff-
  appellee for extension of the time for filing their briefs are considered and they are
  granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2012                     _________________________________________
                                                                              Clerk